PER CURIAM.
Defendant Larry Glenn was charged by bill of information with the simple burglary of a building belonging to Badeaux’s Sup-erette in Marrero, Louisiana on July 28, 1975. La.R.S. 14:62. He was tried by jury on September 12, 1975, found guilty, and subsequently sentenced to two years imprisonment. Relying on one assignment of error,1 defendant Glenn appeals his conviction and sentence.
Defendant contends that the trial judge erred in failing to grant his motion for a new trial on the basis that the jury was not properly sequestered during its deliberations. C.Cr.P. art. 791. We have carefully considered defendant’s contention and reviewed the record and transcript presented with it. We conclude that the assignment of error lacks merit. Further, we find no errors which are discoverable by a mere inspection of the pleadings and proceedings. C.Cr.P. art. 920.
Accordingly, defendant Glenn’s conviction and sentence are affirmed.

. Although defendant formally preserved four assignments of error, three of these were specifically waived in his brief.